         Case 4:18-cv-04543 Document 13 Filed on 01/25/19 in TXSD Page 1 of 4




                              UNITED STATES DISTRICT COURT
                           FOR THE SOUTHERN DISTRICT OF TEXAS
                                    HOUSTON DIVISION

    JOANNA BURKE and JOHN BURKE,                          §
                                                          §
          Plaintiffs,                                     §
                                                          §
    v.                                                    §                      Civil Action No. 4:18-cv-4543
                                                          §
    HOPKINS LAW, PLLC, MARK                               §
    DANIEL HOPKINS and SHELLEY                            §
    LUAN HOPKINS,                                         §
                                                          §
          Defendants.                                     §

                  DEFENDANTS' SUPPLEMENT TO MOTION TO DISMISS

          Pursuant to 12(b)(6) of the Federal Rules of Civil Procedure, Defendants Hopkins Law,

PLLC, Mark Daniel Hopkins, and Shelley Luan Hopkins (hereinafter "Attorney Defendants"),

files this Supplement to the Motion to Dismiss [Doc. 6]. In supplement to the Motion to Dismiss,

Attorney Defendants would respectfully show the Court the following:

          1.      Plaintiffs sued Mark D. Hopkins and Shelley L. Hopkins and their law firm,

Hopkins Law, PLLC, due to Plaintiffs unsuccessful protracted litigation seeking to avoid

foreclosure of real property located in Harris County, Texas. As detailed in Defendants' Motion

to Dismiss ("Defendants' Motion") [Doc. 6], Defendants herein have at all times represented

parties in an adversarial context with respect to Plaintiffs 1.




1
  Deutsche Bank v. John Burke, et al,; Civil Action No. 4:11-CV-01658; in the Southern District of Texas, Houston
Division; Case No. 15-2021 in the U.S. Court of Appeals for Fifth Circuit (reversed and remanded for review of
foreclosure requirements)("First Appeal"); Case No. 18-20026 in the U.S. Court of Appeals for Fifth Circuit (reversed
and rendered for issuance of foreclosure judgment) ("Second Appeal"); John Burke and Joanna Burke v. Ocwen Loan
Servicing, LLC, Case No. 4:18-CV-4544 in the United States District Court for the Southern District of Texas, Houston
Division ("Ocwen Litigation").


Hopkins' Supplement to Motion to Dismiss
H610-1601/ BURKE                                                                                    PAGE 1
         Case 4:18-cv-04543 Document 13 Filed on 01/25/19 in TXSD Page 2 of 4




           2.      Defendants filed their Motion to Dismiss on December 10, 2018 [Doc. 6] seeking

dismissal of all of Plaintiffs' claims based upon attorney immunity and failure to state a claim.

           3.      Plaintiffs' Response to the Motion to Dismiss was due on December 31, 2018. As

of filing this Supplement, Plaintiffs have not filed a response to Defendants' Motion. 2

           4.      In lieu of filing a response, Plaintiffs requested this Court stay the case [Doc. 7]

stay the case due to the Christmas season and their lack of access to e-filing.3

           5.      As briefed in Defendants' Motion (See Doc. 6 at ¶¶ , Plaintiffs mistakenly relied

upon McCamish v. F.E. Appling Interests, 991 S.W.2d 787 (Tex. 1999) for the proposition that

they could assert a legal malpractice and a negligent misrepresentation case against attorneys for

their adversary. At the beginning of the year, the Fifth Circuit discussed the McCamish opinion

and held, that attorney immunity does apply to negligent misrepresentation claims. Ironshore

Europe DAC v. Schiff Hardin, LLP, 2019 WL 74715 (5th Cir. Jan. 2, 2019)4. In that case, the Fifth

Circuit found that, as with the normal application of attorney immunity, if the conduct complained

of falls within the scope of the attorney or firm's representation of its client, immunity applies. As

this opinion was released on January 2, 2019, it was not available at the time of filing the Motion

to Dismiss and therefore Defendants file this supplement.




2
  Though Plaintiffs' failed to respond to Defendants' Motion, they have been busy filing requests to intervene in federal
cases through the United States District Courts. The Plaintiffs recent filings include motions to intervene in the
following case: (1) CFPB v. Ocwen, et al., Case No. 9:17-cv-80495 in the U.S. District Court for the Southern District
of Florida, West Palm Beach Division [Doc. 220]; (2) Parra v. Ocwen Loan Servicing, LLC; Case No. 1:18-cv-05936
in the U.S. District Court for the Northern District of Illinois, Eastern Division [Doc. 29 and Doc. 30] filed January
16, 2019; and (3) In Re Syngenta AG MIR 162 Corn Litigation, Case No. 2:14-md-02591 in the U.S. District Court
for the District of Kansas [Doc. 4065 and Doc. 4066].
3
 From the various motions to intervene filed by the Burkes since January 1, 2019, it appears their request to stay the
case was filed in bad faith.
4
    A copy of Ironshore Europe DAC v. Schiff Hardin, LLP, 2019 WL 74715 (5th Cir. Jan. 2, 2019) is attached hereto.

Hopkins' Supplement to Motion to Dismiss
H610-1601/ BURKE                                                                                        PAGE 2
      Case 4:18-cv-04543 Document 13 Filed on 01/25/19 in TXSD Page 3 of 4




        6.      Defendants request that their Motion to Dismiss be granted and Plaintiffs' claims

be dismissed with prejudice as to refiling. See FinServ Cas. Corp. v. Settlement Funding, LLC,

724 F. Supp. 2d 662, 676 (S.D. Tex. 2010).

                                               IV.
                                             PRAYER

        Pursuant to the reasons set out herein, Hopkins Law, PLLC, Mark Daniel Hopkins and

Shelley Luan Hopkins respectfully request that the Court dismiss Plaintiffs’ Complaint against

them for failure to state a claim upon which relief can be granted and further requests that the Court

grant them any and all additional relief, whether at law or in equity, to which they may be justly

entitled.

                                               Respectfully Submitted,

                                               HOPKINS LAW, PLLC

                                               /s/ Shelley L. Hopkins
                                               Shelley L. Hopkins
                                               State Bar No. 24036497
                                               Southern District ID No. 926469
                                               Mark D. Hopkins, Attorney in Charge
                                               State Bar No. 00793975
                                               Southern District ID No. 20322
                                               3809 Juniper Trace, Suite 101
                                               Austin, Texas 78738
                                               (512) 600-4320
                                               (512) 600-4326—Facsimile
                                               mark@hopkinslawtexas.com
                                               shelley@hopkinslawtexas.com

                                               ATTORNEYS FOR DEFENDANTS




Hopkins' Supplement to Motion to Dismiss
H610-1601/ BURKE                                                                       PAGE 3
      Case 4:18-cv-04543 Document 13 Filed on 01/25/19 in TXSD Page 4 of 4




                                    CERTIFICATE OF SERVICE

        I hereby certify that on this 25th day of January 2019, I electronically filed the foregoing
with the Clerk of the Court using the CM/ECF filing system, and will send a true and correct copy
to the following:

VIA CM/RRR # 7015 1520 0001 3934 2122
AND VIA E-MAIL:
John Burke
46 Kingwood Greens Drive
Kingwood, Texas 77339

VIA CM/RRR # 7015 1520 0001 3934 2139
AND VIA E-MAIL:
Joanna Burke
46 Kingwood Greens Drive
Kingwood, Texas 77339

PRO SE PLAINTIFFS




                                                      /s/ Shelley L. Hopkins
                                                     Shelley L. Hopkins




Hopkins' Supplement to Motion to Dismiss
H610-1601/ BURKE                                                                      PAGE 4
